DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15198457 (i.e. corresponding to CN 201310746549.0), filed on 12/30/2013.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
[00185]: Although this paragraph reads “Wherein the far field echo characteristic refers to: the reverberation formed by the low attenuation of the coupling agent will last for a relatively long time, which can be shown in FIG. 2(b)”, the examiner notes that there is no FIG. 2(b) within the drawings. The examiner believes that “FIG. 2(b)” is a typo and believes that it corresponds to FIG. 11(b) instead. The examiner recommends clarifying whether this assumption is correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claim 1, the claim recites “determining, based on the first ultrasound echo signals, a degree of contact between the acoustic window and the target object”. The limitation(s), under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on analyzing an image by visual inspection by a user. In this case, determining a degree of contact between the acoustic window and the target object can be practically performed in the human mind by the user viewing an ultrasound image produced from ultrasound echo signals and discerning the degree of contact and/or simply viewing how the acoustic window of the ultrasound probe is contacting the target object. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a)); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional elements (I.e. ultrasound probe assembly including a housing, and acoustic window) do not amount to significantly more than the judicial exception because this device is simply the tool used to obtain echo signals to perform the abstract idea of “determining, based on the first ultrasound echo signals, a degree of contact between the acoustic window and the target object” (See MPEP 2106.05(f)). Additionally, the claim recites “displaying an indication of the degree of contact between the acoustic window and the target object” which constitutes insignificant extra-solution activity. 
Regarding claims 2-16, these claims which depend directly or indirectly from claim 1, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claim. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception because they represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, categorizing, comparing, detecting; see claims 4-7, 9, 13, 15-16, for example) and/or constitute insignificant extra-solution activity (i.e. displaying, generating, pre-scanning, see claims 2-3, 8, 10-12, 14, 16, for example.).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 in application 17,541,131 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-34 of US 11,231,431 B2. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
The following chart is a comparison of the claims:
Instant Application: 17541131
US 11,231,431 B2
Claim 1: An ultrasound imaging method using an ultrasound probe assembly including a housing, an acoustic window disposed at a bottom portion of the housing, and an ultrasound transducer disposed above the acoustic window and being movable across the acoustic window to scan a target object, at least a part of a lower surface of the acoustic window contacting with the target object, the ultrasound imaging method comprising: pre-scanning the target object by moving the ultrasound transducer above the acoustic window at a first speed to obtain first ultrasound echo signals; determining, based on the first ultrasound echo signals, a degree of contact between the acoustic window and the target object; displaying an indication of the degree of contact between the acoustic window and the target object; and in response to a decision by a user to enter a data collection stage after observing the indication of the degree of contact: re-scanning at least a part of the target object by moving the ultrasound transducer above the acoustic window at a second speed to obtain second ultrasound echo signals, wherein the second speed is slower than the first speed; acquiring an ultrasound image of the target object according to the second ultrasound echo signals; and displaying the ultrasound image.

Claim 3: wherein: the indication comprises a two-dimensional graphical representation of an scanning plane of the acoustic window traversed by the ultrasound transducer, wherein the two-dimensional graphical representation comprises at least one contact area or at least one noncontact area, wherein the at least one contact area corresponds to at least one region of the acoustic window having a higher degree of contact with the target object, and the at least one noncontact area corresponds to at least one region of the acoustic window having a lower degree of contact with the target object.
Claim 1: An ultrasound imaging method using an ultrasound probe assembly including a housing, an acoustic window disposed at a bottom portion of the housing, and an ultrasound transducer disposed above the acoustic window and being movable across the acoustic window to scan a target object, at least a part of a lower surface of the acoustic window contacting with the target object, the ultrasound imaging method comprising: pre-scanning the target object by moving the ultrasound transducer above the acoustic window at a first speed to obtain first ultrasound echo signals; determining, based on the first ultrasound echo signals, a degree of contact between the acoustic window and the target object; displaying an indication of the degree of contact between the acoustic window and the target object, wherein the indication comprises a two-dimensional graphical representation of an entire scanning plane of the acoustic window traversed by the ultrasound transducer, wherein the two-dimensional graphical representation is divided into at least one contact area and at least one noncontact area, wherein the at least one contact area corresponds to at least one region of the acoustic window having a higher degree of contact with the target object, and the at least one noncontact area corresponds to at least one region of the acoustic window having a lower degree of contact with the target object; and in response to a decision by a user to enter a data collection stage after observing the indication of the degree of contact: re-scanning the target object by moving the ultrasound transducer above the acoustic window at a second speed to obtain second ultrasound echo signals, wherein the second speed is slower than the first speed; acquiring an ultrasound image of the target object according to the second ultrasound echo signals; and displaying the ultrasound image.
Claim 2: wherein displaying an indication of the degree of contact comprises: generating a first ultrasound image according to the first ultrasound echo signals and displaying the first ultrasound image.
Claim 2: wherein displaying an indication of the degree of contact comprises: generating a first ultrasound image according to the first ultrasound echo signals and displaying the first ultrasound image.
Claim 4: wherein determining a degree of contact between the acoustic window and the target object comprises: extracting a characteristic quantity from the first ultrasound echo signals; categorizing the first ultrasound echo signals according to the extracted characteristic quantity to obtain a category of the first ultrasound echo signals; and generating a quality evaluation of the degree of contact according to the category of the first ultrasound echo signals.
Claim 3: wherein displaying an indication of the degree of contact between the acoustic window and the target object: extracting a characteristic quantity from the first ultrasound echo signals; and categorizing the first ultrasound echo signals according to the extracted characteristic quantity to obtain a category of the first ultrasound echo signals.
Claim 4: wherein displaying an indication of the degree of contact between the acoustic window and the target object comprises: generating a quality evaluation of the degree of contact according to the category of the first ultrasound echo signals; and displaying the quality evaluation.
Claim 5: wherein determining a degree of contact between the acoustic window and the target object comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining a degree of bubble between the acoustic window and the target object according to the first ultrasound image; and determining the degree of contact between the acoustic window and the target object according to the first ultrasound echo signals according to the determined degree of bubble.
Claim 24: wherein displaying an indication of the degree of contact between the acoustic window and the target object comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining a degree of bubble between the acoustic window and the target object according to the first ultrasound image; and determining the degree of contact between the acoustic window and the target object according to the first ultrasound echo signals according to the determined degree of bubble.
Claim 6: wherein determining a degree of contact between the acoustic window and the target object comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining an image quality of the first ultrasound image to obtain the degree of contact between the acoustic window and the target object.
Claim 25: wherein displaying an indication of the degree of contact between the acoustic window and the target object comprises: generating a first ultrasound image according to the first ultrasound echo signals; and determining an image quality of the first ultrasound image to present a contact degree between the acoustic window and the target object.
Claim 7: wherein determining a degree of contact between the acoustic window and the target object comprises: extracting a characteristic quantity from the first ultrasound echo signals; comparing the characteristic quantity from the first ultrasound echo signals with a pre-stored characteristic quantity; determining a category of the first ultrasound echo signals according to a result of the comparison between the characteristic quantity from the first ultrasound echo signals and the pre-stored characteristic quantity; and determining the degree of contact between the acoustic window and the target object according to the category of the first ultrasound echo signals.
Claim 26: wherein displaying an indication of the degree of contact between the acoustic window and the target object comprises: extracting a characteristic quantity from the first ultrasound echo signals; comparing the characteristic quantity from the first ultrasound echo signals with a pre-stored characteristic quantity; determining a category of the first ultrasound echo signals according to a result of the comparison between the characteristic quantity from the first ultrasound echo signals and the pre-stored characteristic quantity; determining the degree of contact between the acoustic window and the target object according to the category of the first ultrasound echo signals.
Claim 8: wherein pre- scanning comprises performing moving the ultrasound transducer back and forth repetitively at the first speed in a sealed chamber; wherein re-scanning comprises moving the ultrasound transducer back and forth repetitively at the second speed in the sealed chamber; and wherein a scanning track of the ultrasound probe assembly is fixed during each of the pre-scanning and the re-scanning.
Claim 28: wherein pre-scanning comprises performing moving the ultrasound transducer back and forth repetitively at the first speed in a sealed chamber; wherein re-scanning moving the ultrasound transducer back and forth repetitively at the second speed in the sealed chamber; and wherein a scanning track of the ultrasound probe assembly is fixed during each of the pre-scanning and the re-scanning.
Claim 9: further comprising: processing ultrasound signals acquired by moving the ultrasound transducer back and forth repetitively at the second speed in the sealed chamber; and analyzing the ultrasound signals collected at a depth and reconstructing a 3D coronal plane image based on the analyzed ultrasound signals.
Claim 29: further comprising: processing ultrasound signals acquired by moving the ultrasound transducer back and forth repetitively at the second speed in the sealed chamber; and analyzing the ultrasound signals collected at a depth and reconstructing a 3D coronal plane image based on the analyzed ultrasound signals.
Claim 10: wherein displaying the ultrasound image comprises: displaying the ultrasound image at a physical location corresponding to an actual scanning surface, with a display screen fixed to a top of the ultrasound probe assembly.
Claim 30: wherein displaying the ultrasound image comprises: displaying the ultrasound image at a physical location corresponding to an actual scanning surface, with a display screen fixed to a top of the ultrasound probe assembly.
Claim 11: further comprising: prior to re-scanning the target object at the second speed: pre-scanning the target object again by the ultrasound transducer at the first speed after the user has moved at least one of an angle or position of the acoustic window; and displaying a new indication of the degree of contact between the acoustic window and the target object.
Claim 32: further comprising: prior to re-scanning the target object at the second speed: pre-scanning the target object again by the ultrasound transducer at the first speed after the user has moved at least one of an angle or position of the acoustic window; and displaying a new indication of the degree of contact between the acoustic window and the target object.
Claim 12: wherein the target object is pre-scanned by the ultrasound transducer at least twice at the first speed.
Claim 33: wherein the target object is pre-scanned by the ultrasound transducer at least twice at the first speed.
Claim 13: wherein the indication of the degree of contact further includes a numerical value.
Claim 34: wherein the indication of the degree of contact further includes a numerical value.
Claim 14: wherein pre- scanning comprises: scanning the target object by using the ultrasound transducer at the first speed to obtain a first group of first ultrasound echo signals, and scanning the target object again by using the ultrasound transducer at the first speed to obtain a second group of first ultrasound echo signals.
Claim 6: wherein pre-scanning comprises: scanning the target object by using the ultrasound transducer at the first speed to obtain a first group of first ultrasound echo signals, and scanning the target object again by using the ultrasound transducer at the first speed to obtain a second group of first ultrasound echo signals.
Claim 15: wherein determining a degree of contact between the acoustic window and the target object comprises: obtaining a first section image data in a pre-set plane from the first group of ultrasound echo signals; obtaining a second section image data in the pre-set plane from the second group of ultrasound echo signals; and comparing the first section image data with the second section image data; and generating a quality evaluation of the degree of contact according to a comparison between the first section image data and the second section image data to obtain the degree of contact between the acoustic window and the target object.
Claim 10: wherein displaying an indication of the degree of contact between the acoustic window and the target object comprises: obtaining a first section image data in a pre-set plane from the first group of ultrasound echo signals; obtaining a second section image data in the pre-set plane from the second group of ultrasound echo signals; and comparing the first section image data with the second section image data.

Claim 11: wherein displaying an indication of the degree of contact between the acoustic window and the target object comprises: generating a quality evaluation of the degree of contact according to a comparison between the first section image data and the second section image data
Claim 16: further comprising: detecting a position of the ultrasound transducer relative to the acoustic window to acquire position information of the position of the ultrasound transducer relative to the acoustic window, and displaying the position information.
Claim 13: further comprising: detecting a position of the ultrasound transducer relative to the acoustic window to acquire position information of the position of the ultrasound transducer relative to the acoustic window, and displaying the position information.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Torp et al. US 20070010742 A1 “Torp” is pertinent to the applicant’s disclosure because it discloses “FIG. 8 is a diagram of a spectrum display having probe contact indicators in accordance with an exemplary embodiment of the present invention” [0016].
Englehart et al. US 4917096 A “Englehart” is pertinent to the applicant’s disclosure because it discloses “Referring to FIG. 3, probe 20 is illustrated as a side elevation view in full section. Probe 20 includes a fluid-filled enclosure 34 and a handle 35 which houses the motor drive for the automatic scanning movement. Enclosure 34 includes top cover 36, a lower, tapered wall portion 37, and a membrane covering 38 for the ultrasound window which is created by the lower or distal peripheral edge of wall portion 37” [Column 4, Lines 29-36].
Waki US 20120157831 A1 “Waki” is pertinent to the applicant’s disclosure because it discloses “A processing procedure according to the ninth embodiment of elasticity image measurement will be described with reference to FIG. 12. The ninth embodiment is different from the eighth embodiment in that the speed of swing is low in a specific swing section 601 corresponding to a plurality of scan planes including a part 501 of interest desired to be observed in a three-dimensional elasticity image, as shown in FIG. 12(b), and that the speed of swing is high in other sections 602” [0124].
Stoll US 20120083692 A1 “Stoll” is pertinent to the applicant’s disclosure because it discloses “By way of introduction, the preferred embodiments described below include methods, instructions and systems for controlling transducer contact pressure in medical diagnostic ultrasound imaging. Rather than measuring pressure directly using a pressure sensor on the transducer, the compression of body tissues within the patient due to transducer pressure may be measured using ultrasound scanning. For example in breast imaging, the desired compression for imaging a portion of the breast is compared to compression measured from ultrasound data” [0005].
Levien US 20130237826 A1 “Levien” is pertinent to the applicant’s disclosure because it discloses “FIG. 1 is a side view illustrating the basic components of an ultrasound scanner system with an ultrasound probe comprised of a single element ultrasound transducer. The device is comprised of a housing assembly 1 which is pressed to the surface layer 14 of the patient overlaying the body part of interest 15 and sealed by a conforming seal 2 to minimize leakage of saline solution 12” [0034].
Zhu US 20140169672 A1 “Zhu” is pertinent to the applicant’s disclosure because it discloses “The similarity determination module 107 determines whether the first image is similar to the second image by comparing the similarity value S(Ia, Ib) with a predetermined threshold and outputs a determination result” [0018].
Anite US 20110301461 A1 “Anite” is pertinent to the applicant’s disclosure because it discloses “FIG. 1 shows one embodiment of the ultrasonic breast examination system with a moveable ultrasonic transducer guidance device positioned in the patient positioning platform above the patient’s breast” [0022].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793